—Judgment, Supreme Court, New York County (Thomas Galligan, J., at suppression hearing, jury trial and sentencing), rendered May 23, 1988, convicting defendant of criminal possession of a controlled substance in the first degree, criminally using drug paraphernalia in the second degree, and criminal possession of a weapon in the fourth degree, and sentencing him to a prison term of 15 years to life to run concurrently with two definite one year terms, unanimously affirmed.
While searching for the men who, moments earlier, had sold an undercover officer crack cocaine in an apartment at 518 *518West 146th Street, police officers encountered defendant emerging from an adjacent apartment. Defendant was momentarily detained as officers entered that apartment and discovered narcotics and weapons in plain view.
Defendant does not challenge the determination that he had no legitimate expectation of privacy in the apartment, of which he was neither the owner nor tenant. We similarly find no infirmity in the brief detention of defendant. Concur— Sullivan, J. P., Rosenberger, Kupferman, Smith and Rubin, JJ.